EXHIBIT 10.2

 

NEW YORK INSURER SUPPLEMENT

 

TO

 

AMENDED AND RESTATED SERVICE AND EXPENSE AGREEMENT

 

WHEREAS, ALLSTATE INSURANCE COMPANY, an Illinois insurance company (“Allstate”),
THE ALLSTATE CORPORATION, a Delaware corporation (“Allcorp”), ALLSTATE LIFE
INSURANCE COMPANY OF NEW YORK, a New York insurance corporation (“ALNY”) and
INTRAMERICA LIFE INSURANCE COMPANY (“Intramerica”) and, together with ALNY, the
“New York Insurers”) are parties to an Amended and Restated Service and Expense
Agreement (the “Agreement”), together with certain other insurance company
affiliates of Allstate (collectively, the “Affiliates”); and

 

WHEREAS, Allstate, Allcorp and the New York Insurers wish to supplement and
amend the Agreement, solely as to services and facilities provided to the New
York Insurers thereunder, in order to conform to requirements and restrictions
of the New York Insurance Law that are applicable to the New York Insurers and
not to the other Affiliates.

 

NOW, THEREFORE, Allstate, Allcorp and the New York Insurers do hereby agree as
follows:

 

1.                                       This New York Supplement shall apply
only to those services and facilities provided to each of the New York Insurers
and shall not alter or amend the Agreement as respects those provided to or by
any other Affiliates thereunder. To the extent that the provisions of this New
York Supplement are inconsistent with those of the Agreement, the terms of the
New York Supplement shall govern.

 

2.                                       As respects the New York Insurers, both
the Agreement and this New York Insurer Supplement shall take effect as of
March 5, 2005.

 

3.                                       For the purpose of this New York
Supplement, the Providing Parties are American Heritage Service Company, a
licensed independent adjuster, for claims adjustment services relating to
accident and health insurance provided on a payroll deduction basis and Allstate
for all other services.

 

--------------------------------------------------------------------------------


 

4.                                       The second paragraph of Section 1 of
the Agreement is amended to add the following:

 

[Premiums]

 

After the required processing of premium payments, Providing Parties will
immediately deposit such premiums in one or more bank accounts established in
the name of ALNY or Intramerica, as the case may be, and subject to the control
of officers of the New York Insurers.

 

[Toll Free Number]

 

Providing Parties will establish and maintain one or more toll free telephone
numbers for use by policyholders, insureds, beneficiaries and applicants of each
of the New York Insurers.

 

[Claims Processing]

 

Final claims decisions will be based upon guidelines and procedures established
and approved by the New York Insurers from time to time and communicated in
writing to Providing Parties. The New York Insurers retain final approval
authority on all claim payments. Payment of claims shall be made using checks of
the New York Insurers.

 

5.                                       The third paragraph of Section 1 of the
Agreement is amended to add the following:

 

[Safeguarding Customer Information]

 

Providing Parties shall implement and maintain appropriate measures designed to
meet the objectives of New York Insurance Department Regulation No. 173 with
respect to safeguarding customer information and customer information systems of
the New York Insurers. Allstate shall adjust its information security program at
the request of the New York Insurers for any relevant changes dictated by their
assessment of risk relating to their customer information and customer
information systems. Confirming evidence that Allstate has satisfied the
obligations hereunder shall be made available, during normal business hours, for
inspection by the New York Insurers, anyone authorized by them and any
governmental agency that has regulatory authority over their business
activities.

 

6.                                       The fourth paragraph of Section 1 of
the Agreement is amended to add the following after the second sentence thereof;

 

The New York Insurers shall retain all final underwriting authority.

 

7.                                       Section 6 of the Agreement is amended
to add the following new paragraph:

 

2

--------------------------------------------------------------------------------


 

Within fifteen (15) days after the end of each calendar month, Allstate shall
submit to the New York Insurers a written statement of the charges due from the
New York Insurers to Allstate pursuant to this Agreement in that calendar month,
including charges not included in any previous statements. Any balance payable
or to be refunded as shown in such statement shall be paid or refunded within
fifteen (15) days following receipt of such written statement by the New York
Insurers. The New York Insurers may request a written statement from Allstate
setting forth, in reasonable detail, the nature of the services rendered or
expense incurred and other relevant information to support the charge.

 

8.                                       Section 7 of the Agreement is amended
by adding the following provisions:

 

[Accounting Services]

 

All records of the New York Insurers shall be maintained in accordance with New
York Insurance Department Regulation No. 152 (11 NYCRR 243). Notwithstanding any
other provision of this Section 7, the books of account of the New York Insurer
shall be kept at their principal office(s) in the State of New York. Backup of
the records constituting the books of account of the New York Insurers shall be
maintained, whether as hard copy or another “durable medium” as defined in New
York Insurance Department Regulation No. 152. Such backup, together with the
means to access any records maintained as any “durable medium” shall be
forwarded to the New York Insurers on a monthly basis and shall be maintained at
the principal office(s) of the New York Insurers in the State of New York.

 

[Ownership and Custody of Records]

 

All records, books, and files established and maintained by Providing Parties by
reason of performance of services under this Agreement, which absent this
Agreement would have been held by the New York Insurers, shall be deemed the
property of the New York Insurers and shall be maintained in accordance with
applicable law and regulation, including, but not limited to, Regulation
No. 152. Such records should be available, during normal business hours, for
inspection by the service recipient, anyone authorized by the service recipient,
and any governmental agency that has regulatory authority over the New York
Insurers’ business activities. Copies of such records, books and files shall be
delivered to the New York Insurers on demand. All such records, books and files
shall be promptly transferred to the New York Insurers by Providing Parties upon
termination of this Agreement.

 

[Audits]

 

The Company and persons authorized by it or any governmental agency having
jurisdiction over the New York Insurers shall have the right, at the Providing
Parties’ expense, to conduct an audit of the relevant books, records and
accounts of Providing Parties upon giving reasonable notice of its intent to
conduct such an

 

3

--------------------------------------------------------------------------------


 

audit. In the event of such audit, Providing Parties shall give to the party
requesting the audit reasonable cooperation and access to all books, records and
accounts necessary to audit during normal business hours.

 

9.                                       Section 8 of the Agreement is amended
to add the following provisions:

 

[Maintenance of Books]

 

The Providing Parties and the Service Recipient each shall maintain its own
books, accounts and records in such a way as to disclose clearly and accurately
the nature and detail of the transactions between them including such accounting
information as is necessary to support the reasonableness of charges under this
agreement, and such additional information as the company may reasonably request
for purposes of its internal bookkeeping and accounting operations. Providing
Parties shall keep such books, records and accounts insofar as they pertain to
the computation of charges hereunder available for audit, inspection and copying
by the New York Insurers and persons authorized by it or any governmental agency
having jurisdiction over the New York Insurers during all reasonable business
hours.

 

10.                                 Section 11 of the Agreement is amended to
add the following provisions:

 

This Agreement shall remain in effect until terminated by either its Providing
Parties or the New York Insurers upon giving thirty (30) days or more advance
written notice, provided that the New York Insurers shall have the right to
elect to continue to receive data processing services and/or to continue to
utilize data processing facilities and related software for up to 180 days from
the date of such notice. Subject to the terms (including any limitations or
restrictions) of any applicable software or hardware licensing agreement then in
effect between Providing Parties and licensors, Providing Parties shall, upon
termination of this Agreement, grant the New York Insurers a perpetual license,
without payment of any fee, in any electronic data processing software developed
or used by Providing Parties in connection with the services provided to the New
York Insurers hereunder if such software is not commercially available and is
necessary, in the New York Insurers’ reasonable judgement, for the New York
Insurers to perform subsequent to termination the functions provided by
Providing Parties hereunder. Upon termination, Providing Parties shall promptly
deliver to the New York Insurers all books and records that are, or are deemed
by this Agreement to be, the property of the New York Insurers.

 

11.                                 [Governing Law]

 

As respects services and facilities provided to the New York Insurers, the
Agreement and this New York Insurer Supplement shall be governed by, interpreted
under and the rights of the parties determined in accordance with the laws of
the State of New York.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplement No. 1 to be
signed as of the date and year set forth above.

 

 

 

THE ALLSTATE CORPORATION

 

 

 

 

 

 

By:

  /s/ Samuel H. Pilch

 

 

 

 

 

 

Name:

 Samuel H. Pilch

 

 

 

 

 

 

Title:

 Controller

 

 

 

 

 

 

Date:

 April 19, 2005

 

 

 

 

 

 

 

 

ALLSTATE INSURANCE COMPANY

 

 

 

 

 

 

By:

  /s/ Samuel H. Pilch

 

 

 

 

 

 

Name:

 Samuel H. Pilch

 

 

 

 

 

 

Title:

 Group Vice President and Controller

 

 

 

 

 

 

Date:

 April 19, 2005

 

 

 

 

 

 

 

 

ALLSTATE LIFE INSURANCE COMPANY

 

OF NEW YORK

 

 

 

 

 

 

 

By:

/s/ Samuel H. Pilch

 

 

 

 

 

 

Name:

 Samuel H. Pilch

 

 

 

 

 

 

Title:

 Group Vice President and Controller

 

 

 

 

 

 

Date:

 April 19, 2005

 

 

5

--------------------------------------------------------------------------------


 

 

INTRAMERICA LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ Samuel H. Pilch

 

 

 

 

 

 

Name:

 Samuel H. Pilch

 

 

 

 

 

 

Title:

 Group Vice President and Controller

 

 

 

 

 

 

Date:

 April 19, 2005

 

 

6

--------------------------------------------------------------------------------